Citation Nr: 1724905	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, claimed as degenerative disc disease with radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was before the Board in July 2016, at which time the Board remanded the claim of service connection for degenerative disc disease to the Agency of Original Jurisdiction (AOJ) to allow the Veteran to be scheduled for a hearing.  The Veteran was scheduled for and attended a hearing before the undersigned Veteran's Law Judge (VLJ) in January 2017, and his case has been returned to the Board.


FINDING OF FACT

The Veteran's low back disability was not manifest in service; any current low back disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a July 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the January 2010 VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in July 2016.  Specifically, the Board noted the Veteran had requested a hearing with a VLJ regarding his claim for entitlement to service connection.  The Veteran was provided the requested hearing in January 2017.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., tenderness in the low back area; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for Low Back Disability
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.

The Veteran has a current diagnosis of a low back disability.  The Veteran contends this current low back disability is related to his active United States Marine Corps service.  Through lay statements, the Veteran and his wife indicate that the Veteran injured his back while on active duty, and that he received treatment for low back pain while in service.  Specifically, the Veteran asserts that his current low back disability is a direct result of an injury sustained during his period of basic training in approximately March 1969.  However, the record does not demonstrate an in-service incurrence or aggravation of a chronic low back disability.

The Veteran's service treatment records are unable to establish a low back injury to the Veteran during basic training in March 1969.  Notably, the Veteran's service treatment records contain numerous references to his sling palsy and with complaints and treatment pertaining to such.  However, the service treatment records also do not contain any report of or treatment for a low back injury at any other time during the Veteran's active service.  

Moreover, on several occasions following the Veteran's active service, the Veteran failed to identify a low back injury or any recurrent back pain.  A report of medical history completed by the Veteran in January 1971 states the Veteran did not experience any recurrent back pain at that time.  Additionally, a January 1971 report of medical examination lists the Veteran's "spine, other musculoskeletal" to be normal.  Further, the Veteran made no mention of a back injury during an April 1971 VA examination for disability evaluation.  In April 1972, after reviewing the Veteran's medical file, the Veteran was cleared for retention and active duty by the United States Navy Bureau of Medicine and Surgery.  Finally, in July 1973, the Veteran once again did not identify a back injury when testifying before an Administrative Discharge Board.  As the record does not establish an in-service injury to the Veteran's low back, the Board finds the Veteran's current low back disability did not manifest during his period of active service.  See Hickson, 12 Vet. App. at 253; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Furthermore, in light of the normal physical findings in January 1971 along with the lack of any back related complaints in January 1971, April 1972, and July 1973, the Veteran's finds that the Veteran's current reports of a continuity of back symptoms since service is not credible.  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
     
The record indicates the Veteran's first diagnosis of a low back disability came in a March 2009 emergency room note from Miami Veterans Affairs Medical Center, when the Veteran reported to the emergency room, complaining of low back pain.  The Veteran was given toradol for low back pain and completed a magnetic resonance imaging (MRI) test.  The MRI showed degenerative disc disease with spinal stenosis, specifically with disc bulges at the L3/L4 level, L4/L5 Level, and L5/S1.  The Veteran reported he had been seeing a prior private physician for 30 years regarding his worsening back pain.  However, at present, no private medical records establishing a 30 year history of treatment have been associated with the record.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the Veteran filed his claim for service connection for a low back disability, a VA examination and MRI was provided to the Veteran in January 2010.  The VA examiner met with the Veteran in person, reviewed the Veteran's service treatment records, private medical records, MRI results, and physically examined the Veteran.  

The VA examiner determined that despite the Veteran's assertion of an injury in basic training, the service treatment records do not establish that the Veteran suffered from, was treated for, or incurred a chronic low back disability during active duty service.  In addition, the VA examiner noted that disc degeneration and accompanying arthritis is a common development in almost all individuals over the age of 50.  

At his January 2017 hearing, the Veteran, and his spouse, asserted that his current low back disability is the result of an in-service injury.   Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  However, as noted above, the Board has founds his report of a continuity of back related symptoms since service to be not credible.  
   
Moreover, determining the etiology of the Veteran's low back disability requires medical inquiry into internal physiological functioning.  With regard to the specific issue in this case, whether his low back disability is related to an in-service injury, falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of the Veteran or his spouse in this case, who have not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of the lay assertions of the Veteran and his wife pertaining to the in-service origin of a chronic back disability is low.
  
The Board also acknowledges the Veteran has also submitted a January 2017 and June 2015 private medical opinion stating it is at least as likely as not that the Veteran's claimed in-service injury is directly and casually related to his current low back disability.  However, the Board has found the Veteran's statements regarding the nature and extent of his in-service injury as are not established by the record, thus, each of the medical opinions submitted in support of his claim which relied solely on his reported history (a history that the Board finds is not credible) are afforded little probative value.

The January 2010 VA examiner's opinion is more probative than the other evidence of record.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's low back disability.  See 38 C.F.R. § 3.303(d).  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Service connection for a low back disability is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


